 [img1.jpg]

North Dakota

State Board Of Pharmacy

 

Wholesale Drug (Device)

Manufacturer/(Reverse) Distributor/Warehouse License

 

This is to certify

PDA Services instaCare Corp

1701 38th St SW

PO Box 9495

Fargo, ND 58106-9495

 

Has registered with the Board of Pharmacy of the State of North Dakota in
accordance wit ft Chapter 13-02.1-02(15)and 43-15.1 of the North Dakota Century
Codeand has been granted

License No. 464

For the period indicated below unless otherwise suspended or revoked

This license is not transferable.

 

EFFECTIVE JULY 1

2005

 

EXPRES JUNE 30

2006

 

 

Dewey Schlittenhard, MBA. R.Ph.

Rick L. Detwiller, R.Ph.

President

 

Harvey Hanel, PharmD. R.Ph.

Bonnie J. Thom, R.Ph.

Senior Member

 

Gary W. Dewhirst, R. Ph.

Howard C. Anderson, Jr. R.Ph.

 

Executive Director

 

--------------------------------------------------------------------------------

Intangible Property, License Acquisition Agreement

 

Recital

 

THIS AGREEMENT made this 7th day of June, 2005 by and between instaCare Corp, a
Nevada corporation, its subsidiary PDA Services, Inc. a Nevada corporation
(collectively "INCA"), and Colonia Natural Pharmacy, Inc., a New Jersey
corporation, also known as CN Pharmacy (collectively "CNP"), Svetislav Milic
("Milic"), an individual and Nathan Kaplan ("Kaplan") an individual.

 

WITNESETH;

In consideration of the mutual covenants hereinafter contained, it is hereby
agreed by and between the parties hereto as follows:

 

1. Svetislav Milic, agrees to transfer, register and convey, and INCA or its
subsidiary shall receive, free and clear of all liens, encumbrances and
liabilities, the wholesale drug distribution license granted to Milic, License
Number 5003178, by the state of New Jersey, and all rights and benefits thereto,
plus the goodwill and know-how of Svetislav Milic, and other related rights
granted the Licensee by virtue of this conveyance. Unless otherwise agreed to
Milic shall remain the control party of License Number 5003178, issued by the
state of New Jersey for a period of three years after transfer, registration and
conveyance.

 

2. INCA shall pay CNP and/or Milic and Kaplan, as the conveyance price for the
foregoing: four million ^4,000,000) shares in restricted, legended shares of
common stock in INCA, plus twenty-percent (20%) of the INCA subsidiary
corporation PDA Services, Inc., the license transfer, registration and
conveyance target company. In addition, on each anniversary date after the
conveyance, INCA shall pay CNP and/or Milic and Kaplan an additional one million
(1,000,000) shares in restricted, legended shares of common stock in INCA.

 

3, The actions to be taken by the parties hereto to close the transaction as
provided shall take place on or before June 10, 2005, at the office of INCA,
2660 Townsgate Road, Suite 310, Westlake Village, CA 91361, hereinafter referred
to as the ("Closing Date"), On Closing Date, CNP, Milic and Kaplan shall deliver
to INCA good and sufficient instruments of transfer, conveyance and
registration. Such delivery shall be made against payment and delivery to CNP,
Milic and Kaplan of the shares as set forth herein above. The instruments of
transfer shall contain covenants and warranties, as described below, that CNP
has good and marketable title in and to the asset,

 

6. CNP, Milic and Kaplan covenants, warrants and represents:

 

(a) CNP, Milic and Kaplan are not presently involved in any activity or
outstanding dispute with any taxing authority as to the amount of any taxes due,
nor has he/she received any notice of any deficiency, credit or other indication
of deficiency from any taxing authority.

 

(b) Milic is the controlling party of and has good and marketable title to
License Number 5003178, issued by the state of New Jersey, free of all
encumbrances,

 

--------------------------------------------------------------------------------

 

(c) INCA waives the benefit of any redress allowed by the.Nevada Corporate Code
or any other applicable code; provided, however, that CNP, Milic and Kaplan
shall indemnify and hold harmless INCA and its subsidiary from any and all
claims of its creditors and such assets shall transfer to INCA, free and clear
of all liens and encumbrances,

 

(d) All representations and warranties made by CNP, Milic and Kaplan shall
survive the Closing.

 

7. CNP and Milic hereby assume all risk of loss, damage or destruction resulting
from fire or other casualty to the time of transfer of assets and Closing.

 

8. This Agreement shall be binding upon the personal representatives, successors
and assignees of the parties. This Agreement and any accompanying instruments
and documents include the entire transaction between the parties and there are
no representations, warranties, covenants or conditions, except those specified
herein or in accompanying instruments and documents.

9. All covenants, warranties and representations herein shall survive this
Agreement and the Closing Date.

 

10. This Agreement shall be governed in all respects by the laws of the State of
New Jersey,

 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals, the.date
and place first above written.

 

instaCare Corp.

 

 

/s/ Robert Cox,                                     

Robert Cox, CEO

 

 

Colonta Natural Pharmacy, Inc. (CNP)

 

                                                           

Svetislav Milic, President

 

 

                                                           

Svetislav Milic, an individual

 

 

 

/s/ Nathan Kaplan                                

Nathan Kaplan, an individual

 

--------------------------------------------------------------------------------

EXCLUSIVE AGREEMENT REGARDING WHOLESALE DRUG

DISTRIBUTION LICENSE AND WHOLESALE DRUG

DISTRIBUTION OPERATIONS

 

The undersigned Colonia Natural Pharmacy Inc., a New Jersey corporation having
an office and warehouse facility, approved for the storage and delivery of
pharmaceuticals, at 515 Iranan Avenue, Colonia, NJ 07067, Svetislav Milic, an
individual and Nathan Kaplan, an individual having a business address at 515
Inman Avenue, Colonia, NJ 07067 (hereinafter jointly and individually referred
to as "Grantors"), hereby grant to instaCare Corp., a Nevada corporation having
its offices at 2660 Townsgate Road, Suite 300, Westlake Village, CA 91361 and
its subsidiaries, PDA Services, Inc., a Nevada corporation having its offices in
Westlake Village, California, and Medicius, Inc., a Nevada corporation having
its offices in Westlake Village, California., the following exclusive and
continuing rights, benefits, and conditions in the operation of their wholesale
drug distribution business:

 

1.

Licensed Drug Distributor / Wholesale Drug Distributor License number 500317
issued by the State of New Jersey to Colonia Natural Pharmacy, Inc. and
Svetislav Milic, the controlling party, will be maintained in full force and
effect by Grantors, and in-process applications for forty-seven (47) other
States will be pursued by Grantors.

 

2.

In the performance of this granted wholesale drug distribution license
"use-'and-benefit" authorization are hereby granted the additional benefit of
executing said business as CN Pharmacy, under a "d/b/a" reference in order to
ensure total compliance with distribution regulations and restrictions. As such,
Grantees agree to comply with all applicable federal, state and local laws
related to the distribution of licensed product including administrative
regulations promulgated by state and federal agencies including the federal Drug
Enforcement Administration (DEA) the federal Food and Drug Administration (FDA),
other federal agencies that may regulate commerce such as the federal Federal
Trade Commission (FTC) and their state counterparts, where applicable. In
addition, Grantees agree to perform no other business under the authorization
provided herein, and further agree to fully indemnify Colonia Natural Pharmacy,
Inc., Svetislav Milic and Nathan Kaplan from any and all obligations and
liabilities created or incurred by Grantee's business operation under the grant
provided herein, except as specifically defined within this Agreement.

 

The Grantors hereby warrant that Grantors own and have full right and authority
to grant the rights and authorizations referenced herein.

 

The Grantees shall provide, when reasonably requested by Grantors in response to
regulatory reporting requirements, copies of all necessary data, including, but
not limited to, invoices reflecting the sale of product pursuant to the licenses
referenced herein, in order for Grantors to full comply with all applicable
regulations. In addition, Grantee shall assist and cooperate with Grantors in
any investigations or reports of transactions required pursuant to the issued
licenses.

 

The Grantees hereby agree to pay all applicable fees and expenses in operating
their business and to maintain the business in good and acceptable working order
such that Grantors suffer no ill effects from the authorization provided herein,

 

--------------------------------------------------------------------------------

 

The Grantors hereby agree to pay all applicable fees, and maintain all
referenced licenses in current and operable condition, subject to reimbursement
by Grantee, necessary for Grantee's full and unrestricted use, until such time
as the applicable licenses can be permanently transferred to Grantee, or
initiated by Grantee.

The Grantors hereby agree that this "d/b/a benefit authorization" is exclusive
in nature and will not be granted to any third parties outside of this
Agreement. Grantors also agree that any and all issued licenses will not be used
for Grantors' own benefit.

 

The Parties hereto agree that in the event the transfer of said licenses between
them in this Agreement, and applicable to the licenses covered herein, and other
authorizations granted herein, does not close as planned to be comprised of
instaCare Corp,, PDA Services, Inc. and Medicius, Inc. and the license from
Colonia Natural Pharmacy, Inc., Svetislav Milic, controlling party, all rights
and interest in, and benefits derived from doing business as UCN Pharmacy d/b/a"
would be rescinded as part of a general release of the parties.'

 

The Parties hereto agree to negotiate on a timely basis, in good faith, a lease
agreement allowing Grantees full access and use to Grantor's warehouse
facilities in Colonia, NJ, as defined in the existing wholesale licenses.
Grantor commits to non-interference in Grantee's use of said facility. In
addition. Grantees agree to negotiate a salary or work agreement with Grantor's
employee(s), if any, for their continued discharge of existing duties in the
fulfillment of wholesale drug distribution, management, and reporting.

 

In order to control, manage and restrict the activities and business conducted
within the "d/b/a" environment of Colonia Natural Pharmacy, Inc., the Parties
hereto agree that the only Grantee individuals authorized to approve and conduct
said business are limited to Robert Cox, Keith Herman, Svetislav Milic and
Nathan Kaplan. As such, all business activity, including all billings and
collections and payments of incurred liabilities, will be managed solely by the
above named individuals, and they stand responsible to Grantors for the results
of Grantees' business actions. Grantors will have no role, and thus, no
responsibility or liability, in the conduct of the "d/b/a" business, including
ordering, distribution, or business management of the wholesale business
conducted by Grantees.

 

--------------------------------------------------------------------------------

 

This Agreement is binding upon the parties hereto and may not be modified or
amended unless done so in writing and with the written consent of, all parties.

 

Dated this 7th day of June, 2005

 

 

COLONIA NATURAL PHARMACY, INC.

SVETISLAV MILIC

 

 

 

 

By                                                                     

By                                                                

Svetislav Milic, its President

Svetislav Milic, an individual

 

 

 

 

By /s/ Nathan Kaplan                                         

 

Nathan Kaplan, an individual

 

 

Hereby approved and agreed on the date above written by:

 

 

INSTACARE CORP.

 

 

 

 

 

By /s/                                                                   

 

 

 

Its Chief Executive Officer                                     

 

 

 

PDA SERVICES, INC.

MEDICIUS, INC.

 

 

 

 

By /s/                                                                   

By                                                                

 

 

Its President                                                           

Its                                                                 

 

 

 

 